  Case 3:19-cv-00575-VLB Document 24 Filed 11/06/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

NICHOLAS CLARK                        :     CIVIL NO. 3:19CV00575 (VLB)

     v.                               :

COOK, ET AL.                          :     NOVEMBER 6, 2019

                  MOTION FOR MENTAL HEALTH EVALUATION
                       PURSUANT TO FED. R. CIV. P. 35

      Pursuant to Fed. R. Civ. P. 35 the Defendant, Dr. Valletta, moves for an

order compelling a mental health examination and evaluation of the Plaintiff so

that an adequate assessment of his underlying gender dysphoria may be secured

which also addresses the extraordinary remedies Plaintiff seeks.

      Pursuant to Rule 35, the time, place, manner, conditions, and scope of the

examination, and the person or persons by whom it is to be made are as follows:

the examination will be conducted by Stephen B. Levine, MD, Clinical Professor

of Psychiatry Case Western Reserve University School of Medicine. Dr. Levine is

a psychiatrist. His CV is attached as Exhibit 1. He would conduct an interview of

the Plaintiff of approximately 4 hours at Garner Correctional Institution in

Newtown, Connecticut. The exact date would be dependent on scheduling

following the Court's order granting this motion and the administration of the

psychological tests described below. The psychological tests include the

Minnesota Multiphasic Personality Inventory (MMPI) (the most widely used and

researched clinical assessment tool used by mental health professionals to help

diagnose mental health disorders), and the Millon Clinical Multiaxial Inventory-III
  Case 3:19-cv-00575-VLB Document 24 Filed 11/06/19 Page 2 of 3




(MCMI-III) (a well-recognized instrument providing a measure of personality

disorders and clinical syndromes for adults undergoing psychological or

psychiatric assessment or treatment). It is proposed that those tests be

completed in the month prior to Dr. Levine's personal interview of Plaintiff and be

interpreted by a Garner Correctional Institution in-house psychologist, such as

Dr. Lilith Pieri. They consist of true/false questionnaires that can be done in 2.5

and 1 hour periods, respectively, for literate and reasonable intelligent people and

it is expected that Plaintiff falls within that category.

      The defendant submits herewith a memorandum in support of this motion.

      WHEREFORE, the Defendant respectfully request this Rule 35 motion be

granted.

                                         DEFENDANT
                                         Dr. Valletta

                                         WILLIAM TONG
                                         ATTORNEY GENERAL



                                      BY:_/s/ Thomas J. Davis, Jr.
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General
                                        110 Sherman Street
                                        Hartford, CT 06105
                                        Federal Bar #ct01211
                                        E-Mail: Thomas.Davis@ct.gov
                                        Tel.: (860) 808-5450
                                        Fax: (860) 808-5591




                                            2
  Case 3:19-cv-00575-VLB Document 24 Filed 11/06/19 Page 3 of 3




                                   CERTIFICATION

      I hereby certify that on November 6, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system.

      Further, I hereby certify that a copy of the foregoing was mailed to the

following on this 6th day of November, 2019, to:

      Nicholas Clark, Inmate #355139
      Garner Correctional Institution
      55 Nannawauk Road
      Newtown, CT 06470


                                        _/s/ Thomas J. Davis, Jr.
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           3
